Citation Nr: 0014447	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  99-00 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than July 23, 1998, 
for an award of additional compensation for the veteran's 
dependent spouse.  


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from May 1956 to July 1960.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  In August 1960, the veteran filed with the RO his 
original service connection claim and a certified copy of his 
marriage certificate from a probate court showing he married 
[redacted] in 1957.  

3.  In a letter dated in October 1960, the RO notified the 
veteran of the grant of service connection for left eye 
disability with a 10 percent disability rating; on the 
reverse side of the letter was the heading Conditions 
Affecting Right to Payments, which included the statement 
that payments may be affected by certain circumstances which 
should be promptly called to VA's attention, including 
divorce or separation from your wife; this was followed 
parenthetically by the statement that this provision applied 
only to veterans whose disability evaluations were more than 
20 percent.  

4.  In a rating decision dated in July 1987 the RO granted an 
increased rating to 30 percent for the veteran's left eye 
disability effective from May 28, 1987, the date of receipt 
of the veteran's increased rating claim.  

5.  In a letter dated in August 1987, the RO notified the 
veteran of the increased rating; the letter indicates that VA 
Form 21-8764 was included as an enclosure, and the narrative 
of the letter requested that the veteran read the form; the 
form did not inform the veteran of filing requirements for 
additional compensation for dependents.  

6.  In July 1998, the veteran submitted VA Form 21-686c, 
Declaration of Status of Dependents, to the RO with a copy of 
a church certificate of marriage to [redacted] in 1957.  

CONCLUSION OF LAW

An effective date of May 28, 1987, for entitlement to 
additional compensation for the veteran's dependent spouse is 
warranted.  38 U.S.C.A. §§ 1115, 5110(f), 5111, 7722(d) (West 
1991); 38 C.F.R. §§ 3.155, 3.401(b) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board is also satisfied that all 
relevant evidence has been obtained and that no further 
assistance to the veteran is required to comply with the duty 
to assist as mandated by 38 U.S.C.A. § 5107(a).  

Background

The record indicates that the veteran filed his original 
Application for Compensation or Pension in August 1960.  At 
that time, he also furnished the RO with a certified copy of 
his marriage certificate from a probate court showing he 
married [redacted] in 1957.  

In a rating decision dated in October 1960, the RO denied 
service connection for multiple sclerosis.  In the same 
rating decision, the RO granted service connection for left 
eye disability with secondary headaches and assigned a 10 
percent rating.  In a letter dated later in October 1960, the 
RO notified the veteran of its decision.  On the reverse side 
of the letter was the heading Conditions Affecting Right to 
Payments, which included the statement that payments may be 
affected by certain circumstances which should be promptly 
called to VA's attention, including divorce or separation 
from your wife.  This was followed parenthetically by the 
statement that this provision applied only to veterans whose 
disability evaluations were more than 20 percent.  

After review of the report of an October 1965 VA fee-basis 
examination, the RO continued the 10 percent rating for the 
veteran's left eye disability in a rating decision dated in 
November 1965.  On May 28, 1987, the RO received the 
veteran's request for an increased rating for his left eye 
disability.  The veteran submitted a letter concerning his 
left eye disability from his private physician and underwent 
a VA examination in July 1987.  In a rating decision dated in 
July 1987, the RO granted an increased rating to 30 percent 
for the veteran's left eye disability effective from May 28, 
1987, the date of receipt of the veteran's increased rating 
claim.  In a letter dated in August 1997, the RO notified the 
veteran of the increased rating; the letter indicates that VA 
Form 21-8764 was included as an enclosure and the narrative 
of the letter requested that the veteran read the form. 

In July 1998, the veteran submitted VA Form 21-686c, 
Declaration of Status of Dependents, to the RO with a copy of 
a certificate of marriage from Grace Methodist Church showing 
he married [redacted] in 1957.  In a letter dated in September 
1998, the RO notified the veteran that starting August 1, 
1998, he was entitled to additional compensation for his 
spouse, [redacted].  In another letter dated in September 1998, 
the RO sated stated that a review of the records showed that 
the veteran first claimed additional benefits for his 
dependents on August 8, 1960.  The RO stated that at the time 
the increased award was processed in 1987, it had no way of 
knowing the status of the veteran's dependents.  The RO 
pointed out that VA Form 21-8764 attached to the notice 
letter in 1987 advised him that he was entitled to additional 
benefits for his dependents and that he should have advised 
VA that he was still married and should have requested 
additional benefits for his spouse.  The veteran's 
disagreement with the effective date of the award of benefits 
for his spouse led to this appeal.  

Analysis

Under the provisions of 38 U.S.C.A. § 1115 (formerly 
38 U.S.C.A. § 315), a veteran whose disability is rated not 
less than 30 percent disabling is entitled to additional 
compensation for dependents.  The effective date of an award 
of additional compensation shall be payable from the 
effective date of such rating, but only if proof of a 
dependent is received within one year from the date of 
notification of such rating action.  38 U.S.C.A. § 5110(f).  
Notwithstanding section 5110 of title 38 or any other 
provision of law, the payment of additional compensation 
benefits for a dependent may not be made to an individual for 
any period before the first day of the calendar month 
following the month in which the award became effective.  
38 U.S.C.A. § 5111.  

Under 38 C.F.R. § 3.401(b), an award of additional 
compensation for a dependent shall be effective from the 
latest of the following dates:  (1) the date of claim, 
meaning, (a) the date of the veteran's marriage or birth of 
child, if evidence of the event is received within one year 
of the event; otherwise (b) the date notice is received of 
the dependent's existence, if evidence is received within one 
year of VA request; (2) date dependency arose; (3) effective 
date of the qualifying disability rating provided the 
evidence of dependency is received within 1 year of 
notification of such rating action; (4) date of commencement 
of veteran's award.  

After review of the entire record, the Board finds that the 
veteran submitted an informal claim for additional 
compensation benefits for [redacted] when he filed his original 
service connection claim in August 1960, and the RO 
acknowledged this in its September 24, 1998, letter to the 
veteran.  See 38 C.F.R. § 3.155.  As the RO never responded 
to this claim or specifically denied the benefit, the Board 
finds that the claim was open and pending at the time the RO 
awarded additional compensation benefits for [redacted] effective 
in August 1998.  See 38 C.F.R. § 3.104 (1999).  

As noted earlier, the RO awarded a 30 percent rating for the 
veteran's left eye disability in its July 1987 rating 
decision, and with its notice of the award, the RO enclosed 
VA Form 21-8764.  Applying the presumption of administrative 
regularity, it is concluded that VA Form 21-8764 was provided 
to the veteran with the August 1987 letter, although a copy 
of that form is not included in the record.  The Board has 
included a copy of this form in the claims file in order to 
ensure that the record is complete for the convenience of 
further reviewers.  As it is concluded that the veteran was 
furnished a copy of this form, the "fair process" notice 
requirements of Thurber v. Brown, 5 Vet. App. 119 (1993) are 
not for application.  

VA Form 21-8764 advised the veteran that if he had a 
disability rating of 30 percent or more, he must promptly 
advise VA of any change in the status of his dependents.  It 
did not otherwise inform the veteran of any specific action 
required of him regarding additional compensation for 
dependents, and though there was of record a certified copy 
of the veteran's marriage certificate, there is no evidence 
of record that suggests that the RO requested updated 
information about dependents, provided a specific application 
for dependency benefits, informed the veteran that dependency 
benefits would not be automatically included in the award or 
informed the veteran that documents to establish dependency 
were not of record.  This is in contrast to other sections of 
the form concerning VA hospitalization and outpatient 
treatment, individual unemployablity, vocational 
rehabilitation, educational benefits and government life 
insurance.  The form described specific action to be taken by 
the veteran to apply for each of these other benefits.  Under 
these circumstances, there was no reason at that time for the 
veteran to have felt it necessary to take further action to 
obtain additional compensation for his wife, and it was 
reasonable for the veteran to believe, as he contends he did, 
that additional compensation for his wife was being included 
in his monthly award.  

The July 1987 rating decision, which increased the veteran's 
disability compensation to the minimum level for eligibility 
for a dependency allowance, was the qualifying disability 
rating for purposes of 38 C.F.R. § 3.401(b)(3).  The 
effective date of that rating was May 28, 1987, and 38 C.F.R. 
§ 3.401(b)(3) provides that evidence of dependency must be 
received within one year of the notification of the 
qualifying rating in order for the effective date of that 
qualifying rating to be the applicable latest date for the 
award of the additional benefit.  In this case, the record 
clearly contained a certified copy of the veteran's marriage 
certificate when the July 1987 rating decision was issued, 
and the veteran, after having been sent VA Form 21-8764, did 
not report any change of status of his dependent wife.  VA's 
failure to provide the veteran with specific information 
concerning its requirements that he file a form concerning 
dependency status was not in conformance with its obligation 
under 38 U.S.C.A. § 7722(d) (formerly 38 U.S.C.A. § 241(d)).  
As that information was not provided to the veteran until 
1998, the Board finds that the rating action notification was 
incomplete and the time allowed under 38 C.F.R. § 3.401(b)(3) 
for providing evidence of dependency status therefore 
remained open.  Thus, the Board concludes that the criteria 
for an effective date of May 28, 1987, for additional 
compensation on account of his dependent spouse have been 
met.  


ORDER

An effective date of May 28, 1987, for entitlement to 
additional compensation benefits for the veteran's dependent 
spouse is granted.  



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

